Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 04/13/2022 have been entered. Claims 1-3 and 6-9 are pending; claims 4-5 are cancelled. Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 101 rejection and 112(b) rejection previously set forth in the Non-Final Rejection mailed on 12/15/2021.
3.	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Ferguson, in view of Nix, fails to teach or suggest the features regarding “acquire a visit request including a visit order and information, inputted by a user who uses the mobile shop system, about one or more desired shops which the user wishes to visit among shops carried by the plurality of the mobile shop vehicles, select one or more mobile shop vehicles carrying the one or more desired shops from among the plurality of mobile shop vehicles based on the visit request, and create an operation plan for the plurality of mobile shop vehicles in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order” (see page 7 of Remarks). This feature appears to be the original claimed language of claim 1, which has been addressed in the Non-Final Rejection mailed on 12/15/2021, without directing to the newly amended feature of “an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles”. With respect to the newly amended feature of claim 1, the prior art reference Zhou et al. (US 2017/0185928 A1) is cited to reject this feature. The combination of Ferguson and Zhou teaches a plurality of mobile shop vehicles carrying desired shops requested by the user being employed to the user based on the order requested by the user. The combination of Ferguson and Zhou does not teach transporting a user using a vehicle to another vehicle. While the Applicant is correct that Nix fails to disclose transporting the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order, Nix does teach transporting the user from one location to another location using a vehicle. One of ordinary skill in the art would have been able to modify the teachings of employing a plurality of mobile shop vehicles based on a requested order by a user of Ferguson, as modified by Zhou, to transport the user to another vehicle carrying a desired shop based on the requested order by the user as mentioned in Zhou. The rejection of claim 1 is fully laid out below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US 2019/0035044 A1), hereinafter Ferguson, in view of Nix (US 2019/0064806 A1), and further in view of Zhou et al. (US 2017/0185928 A1), hereinafter Zhou.
a.	Regarding claim 1, Ferguson discloses:
a mobile shop system comprising a plurality of mobile shop vehicles (Fig. 1, [0047], “a vehicle fleet 100, comprising a plurality of autonomous or semi-autonomous vehicles 101.”), and a server device ([0108], “a server processor configured to provide a server application 1720”), wherein
 the server device includes at least one processor ([0004], “a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand”; [0108], “a server processor configured to provide a server application 1720”) configured to:
 acquire a visit request including … information, inputted by a user who uses the mobile shop system ([0067], “The central server 1202 may receive and transmit data to and/or from the customer 1203 via a customer application. In some embodiments, the customer application comprises a computer application, an internet application, a tablet application, a phone application, or any combination thereof.”), about one or more desired shops which the user wishes to visit among shops carried by the plurality of mobile shop vehicles ([0004], [0005], [0006], [0069], “an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order.”);
select one or more mobile shop vehicles carrying the one or more desired shops from among the plurality of mobile shop vehicles based on the visit request ([0005], [0019], [0072], “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request.”; [0078], “the fleet management module 1301 is configured to determine and predict a geographic demand for the autonomous or semi-autonomous vehicles for strategic placement throughout a geographic region in anticipation of a known demand. The fleet management module 1301 may determine and predict a geographic demand by storing data relating the location, quantity, time, price, item, item type, service, service type, service provider, or any combination thereof of placed orders and requests.”), 
…
transmit the operation plan to the plurality of mobile shop vehicles ([0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”). After a request is submitted by a customer, it is transmitted to a central server, which communicates with a fleet management module, which then sends a signal to one or more vehicles that are close to a service provider or a customer. The vehicle is supplied with goods, maps, or instructions that are associated with a customer’s order by a service provider through a service provider application. The vehicle then travels to the customer and reports completion of the specified order to the customer, service provider, central server, and the fleet management module.
each of the plurality of mobile shop vehicles includes at least one processor (Fig. 13, [0074], “the fleet management module 1301 instructs the processor 1303 of the autonomous or semi-autonomous vehicle via a communication module 1302.”) configured to: 
receive the operation plan transmitted by the server device (Fig. 12, [0069], [0072], “a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204 … the vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”), and 
control operation of the vehicle to move autonomously ([0050], “the vehicle 101 may comprise an autonomous or semi-autonomous automobile configured for land travel.”) according to the operation plan that is received ([0004], [0069], [0072], “the vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”).
Ferguson fails to specifically teach a visiting order comprising an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles. 
However, in the same field of endeavor, Zhou discloses a visiting order comprising an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles ([0021], “the schedule optimization UI 106 may be configured to enable a user of the system 100 to make changes to, select between, or otherwise modify or use optimized schedules provided by the schedule optimizer 102.”; [0040], “For example, as just referenced, and as described in detail below, the demand selector 124 may be configured to select, for each DSDS, one or more demands for associated delivery scheduling. For example, in an extremely simplified example, a first DSDS may include a value for its optimization variable and a single delivery vehicle having a known capacity and delivery cost. Meanwhile, a list of 10 demands may be available for selection, each demand being associated with at least a quantity of items to be delivered, at least one location to which delivery must occur, and any associated time constraints.”; Fig. 3, [0061]-[0062], “a first day 302, a second day 304, and a third day 306 are illustrated. It is assumed that four different delivery demands are present. In the example, a first demand 308 has an arrival time constraint specifying a time window between 8:00 a.m. and 10:00 a.m. on the first day 302. A second demand 310 has an arrival time constraint specifying a time window between 8:00 a.m. and 10:00 a.m. on the second day 304.” and “A third demand 312 has an arrival time constraint specifying a time window for arrival between 8:00 a.m. and 10:00 a.m. on the third day 306. For example, as referenced above, fresh food or other perishable items may require such relatively small time windows for delivery. Meanwhile, a fourth demand 314 has an arrival time constraint specifying a time window for arrival between 8:00 a.m. on the first day 302 and 10:00 a.m. on the third day 312.” – Each demand/desired shops specifies a time window for delivery, indicating an order to which vehicle carrying the demand/desired shops arrives first, second, and third as shown in Fig. 3. For instance, demand 308 and demand 314 can be delivered within the same time window Day 1, however, demand 314 can arrive after demand 308 because of the loose time constraint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ferguson to include an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles, as taught by Zhou. Such modification allows an optimized delivery operation while delivering items to a plurality of users within a time constraint. 
Ferguson does not teach create an operation plan for the plurality of mobile shop vehicles in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order.
However, Nix teaches create an operation plan for the plurality of mobile shop vehicles in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired (location) to be visited next by the user (See Nix para [0019] “As an example, a user can request a transportation service from a first location (e.g., starting location) to a second location (e.g., ending location). A service provider can select an autonomous vehicle to service the user's request, and provide the autonomous vehicle with data indicative of the starting location. The autonomous vehicle can navigate to the starting location, where the autonomous vehicle can park to provide access to the user. The autonomous vehicle can permit the user to unlock a cabin door of the autonomous vehicle and enter the autonomous vehicle. The autonomous vehicle can navigate to the ending location, where the autonomous vehicle can park to allow the user to unlock a cabin door and exit the vehicle. After the user exits, the autonomous vehicle can determine that the vehicle service is complete, release the user's control, and drive away.”] and para [0021] “As another example, a first user can request a courier/delivery service for items/goods from a first location (e.g., starting location) to a second location (e.g., ending location). The vehicle service can be associated with the first user at the starting location, and associated with a second user (e.g., recipient of the items/goods) at the ending location. An autonomous vehicle that provides the vehicle service can provide the first user a limited control over the autonomous vehicle at the starting location (e.g., to load the items/goods), and provide the second user a limited control over the autonomous vehicle at the ending location (e.g., to unload the items/goods). When the autonomous vehicle arrives at the ending location, and the second user unloads the items/goods, the autonomous vehicle can determine that the vehicle service is complete and release both the first and second user's control, and drive away. In some implementations, the autonomous vehicle can release the first user's control at a first time, and release the second user's control at a second time. For example, the autonomous vehicle can release the first user's control after the first user loads the items/goods but before the autonomous vehicle leaves the starting location to navigate to the ending location. The autonomous vehicle can release the second user's control after the second user unloads the items/goods at the ending location.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile shop system as disclosed in Ferguson, as modified by Zhou, to include the feature of transporting a user from one vehicle to a desired destination based on a visiting order as mentioned in Zhou in order to facilitate transporting a higher number of users to their desired locations using the same vehicle as mentioned in para [0021] of Nix.

b.	Regarding claim 2, the combination of Ferguson, Zhou and Nix teaches the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further discloses wherein the at least one processor of the server device is further configured to: 
create the operation plan in such a way that mobile shop vehicles carrying each of the desired shops are lined up at the predetermined location ([0072], “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”)] and see Ferguson para [0118] disclosing “The summon module 1731 may further direct the autonomous or semi-autonomous propulsion system 1714 of one or more of the vehicles 1710 via the communication device 1713 to the customer location.” And para [0119] disclosing “In some embodiments, the summoning processor further comprises a compartment module 1733 allowing the customer to access and remove one or more of the items from the compartment 1711”]. After a request is submitted by a customer, one or more vehicles are directed to the customer indicating lining up at the designated location near the customer. Then a customer is able to access desired items contained in the vehicle through the compartment module. 
Ferguson fails to specifically disclose the mobile shop vehicles carrying each of the desired shops are lined up according to a visiting order.
However, Zhou teaches a visiting order ([0021], “the schedule optimization UI 106 may be configured to enable a user of the system 100 to make changes to, select between, or otherwise modify or use optimized schedules provided by the schedule optimizer 102.”; [0031], “e.g., with respect to incorporating deliveries that have relatively loose time constraints, (e.g., as in the mineral water example, above) with deliveries having much tighter time constraints (e.g., fresh fruit). However, corresponding increases in a solution space for a given route scheduling optimization only increases difficulties associated with managing huge quantities of data.”; [0040], “For example, as just referenced, and as described in detail below, the demand selector 124 may be configured to select, for each DSDS, one or more demands for associated delivery scheduling. For example, in an extremely simplified example, a first DSDS may include a value for its optimization variable and a single delivery vehicle having a known capacity and delivery cost. Meanwhile, a list of 10 demands may be available for selection, each demand being associated with at least a quantity of items to be delivered, at least one location to which delivery must occur, and any associated time constraints.”; Fig. 3, [0061]-[0062], “a first day 302, a second day 304, and a third day 306 are illustrated. It is assumed that four different delivery demands are present. In the example, a first demand 308 has an arrival time constraint specifying a time window between 8:00 a.m. and 10:00 a.m. on the first day 302. A second demand 310 has an arrival time constraint specifying a time window between 8:00 a.m. and 10:00 a.m. on the second day 304.” and “A third demand 312 has an arrival time constraint specifying a time window for arrival between 8:00 a.m. and 10:00 a.m. on the third day 306. For example, as referenced above, fresh food or other perishable items may require such relatively small time windows for delivery. Meanwhile, a fourth demand 314 has an arrival time constraint specifying a time window for arrival between 8:00 a.m. on the first day 302 and 10:00 a.m. on the third day 312.” – Each demand/desired shops specifies a time window for delivery, indicating an order to which vehicle carrying the demand/desired shops arrives first, second, and third as shown in Fig. 3. For instance, demand 308 and demand 314 can be delivered within the same time window Day 1, however, demand 314 can arrive after demand 308 because of the loose time constraint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of lining up multiple vehicles at a predetermined location of Ferguson to line up the multiple vehicles according to a visiting order specified by a user, as taught in Zhou, in order to optimize the delivery operation while delivering items to users within a specified time window. 

c.	Regarding claim 3, the combination of Ferguson, Zhou, and Nix teaches the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further discloses wherein the at least one processor of the server device is configured to create the operation plan in such a way that the mobile shop vehicle carrying the desired shop is gathered at a current position of the user ([0069], “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”).

d.	Regarding claim 6, the combination of Ferguson, Zhou, and Nix discloses the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further discloses wherein the at least one processor of the server device is configured to acquire the visit request from a mobile terminal of the user ([0059], “Each autonomous vehicle 101 may comprise a communication module 160 configurable to receive and send data from the fleet management module 120, and the user. In some embodiments the data is related user interactions and autonomous vehicle fleet interactions, comprising: scheduled requests or orders, on-demand requests or orders, or a self-positioning request. In some embodiments, the communication module 160 receives and sends data via wireless transmission. In some embodiments, the wireless transmission occur via a mobile application on an electronic device via a central server, a fleet management module, a mesh network, cellular communication (e.g., 3G, 4G, and 5G), satellite communications, or any combination thereof. In some embodiments, the electronic device comprises a phone, a personal mobile device, a personal digital assistant (PDA), a mainframe computer, a desktop computer, a laptop computer, a tablet computer, and/or wearable computing device comprising: a communication headset, smart glasses, a contact lens or lenses, a digital watch, a bracelet, a ring, a jewelry, or a combination thereof.”).

e.	Regarding claim 7, the combination of Ferguson, Zhou, and Nix discloses the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further discloses wherein the plurality of mobile shop vehicles are autonomous mobile bodies (Fig. 1, [0050], “the vehicle 101 may comprise an autonomous or semi-autonomous automobile configured for land travel.”) configured to move autonomously according to the operation plan (Fig. 1, ([0004], [0069], [0072], “the vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”).

6.	Claims 8 and 9 iare rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, in view of Zhou and Nix, and further in view of Starns (US 10670411 B2).
a.	Regarding claim 8, Ferguson discloses a control method of a mobile shop system including a plurality of mobile shop vehicles (Fig. 1, [0047], “a vehicle fleet 100, comprising a plurality of autonomous or semi-autonomous vehicles 101.”) and a server device ([0108], “a server processor configured to provide a server application 1720”), the control method comprising: 
acquiring, by the server device, … information, inputted by a user who uses the mobile system ([0067], “The central server 1202 may receive and transmit data to and/or from the customer 1203 via a customer application. In some embodiments, the customer application comprises a computer application, an internet application, a tablet application, a phone application, or any combination thereof.”), about one or more desired shops which the user wishes to visit, among shops carried by the plurality of mobile shop vehicles ([0004], [0005], [0006], [0069], “an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order.”);
selecting one or more mobile shop vehicles carrying the desired shops from among the plurality of mobile shop vehicles based on the visit request ([0005], [0019], [0072], “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request.”; [0078], “the fleet management module 1301 is configured to determine and predict a geographic demand for the autonomous or semi-autonomous vehicles for strategic placement throughout a geographic region in anticipation of a known demand. The fleet management module 1301 may determine and predict a geographic demand by storing data relating the location, quantity, time, price, item, item type, service, service type, service provider, or any combination thereof of placed orders and requests.”);
creating, by the server device, an operation plan for the plurality of mobile shop vehicles in such a way that the user and the one or more mobile shop vehicles carrying the desired shop are enabled to gather together at a predetermined location ([0069], “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”);
…
transmitting, by the server device, the operation plan to the plurality of mobile shop vehicles ([0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”). After a request is submitted by a customer, it is transmitted to a central server, which communicates with a fleet management module, which then sends a signal to one or more vehicles that are close to a service provider or a customer. The vehicle is supplied with goods, maps, or instructions that are associated with a customer’s order by a service provider through a service provider application. The vehicle then travels to the customer and reports completion of the specified order to the customer, service provider, central server, and the fleet management module.; 
receiving, by each of the plurality of mobile shop vehicles, the operation plan transmitted by the server device (Fig. 12, [0069], [0072], “a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204 … the vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”); and 
controlling, by the each of the plurality of mobile shop vehicles, operation of a vehicle to move autonomously ([0050], “the vehicle 101 may comprise an autonomous or semi-autonomous automobile configured for land travel.”) according to the operation plan that is received ([0004], [0069], [0072], “the vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”).
Ferguson fails to specifically teach a visiting order comprising an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles. 
However, in the same field of endeavor, Zhou discloses a visiting order comprising an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles ([0021], “the schedule optimization UI 106 may be configured to enable a user of the system 100 to make changes to, select between, or otherwise modify or use optimized schedules provided by the schedule optimizer 102.”; [0040], “For example, as just referenced, and as described in detail below, the demand selector 124 may be configured to select, for each DSDS, one or more demands for associated delivery scheduling. For example, in an extremely simplified example, a first DSDS may include a value for its optimization variable and a single delivery vehicle having a known capacity and delivery cost. Meanwhile, a list of 10 demands may be available for selection, each demand being associated with at least a quantity of items to be delivered, at least one location to which delivery must occur, and any associated time constraints.”; Fig. 3, [0061]-[0062], “a first day 302, a second day 304, and a third day 306 are illustrated. It is assumed that four different delivery demands are present. In the example, a first demand 308 has an arrival time constraint specifying a time window between 8:00 a.m. and 10:00 a.m. on the first day 302. A second demand 310 has an arrival time constraint specifying a time window between 8:00 a.m. and 10:00 a.m. on the second day 304.” and “A third demand 312 has an arrival time constraint specifying a time window for arrival between 8:00 a.m. and 10:00 a.m. on the third day 306. For example, as referenced above, fresh food or other perishable items may require such relatively small time windows for delivery. Meanwhile, a fourth demand 314 has an arrival time constraint specifying a time window for arrival between 8:00 a.m. on the first day 302 and 10:00 a.m. on the third day 312.” – Each demand/desired shops specifies a time window for delivery, indicating an order to which vehicle carrying the demand/desired shops arrives first, second, and third as shown in Fig. 3. For instance, demand 308 and demand 314 can be delivered within the same time window Day 1, however, demand 314 can arrive after demand 308 because of the loose time constraint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ferguson to include an order in which a user desires to visit one or more desired shops among the plurality of mobile shop vehicles, as taught by Zhou. Such modification allows an optimized delivery operation while delivering items to a plurality of users within a time constraint. 
Ferguson does not teach an arbitrary mobile shop vehicle among the plurality of mobile shop vehicles is enabled to transport the user to one of the one or more desired shops,
However, Starns teaches an arbitrary mobile shop vehicle among the plurality of mobile shop vehicles is enabled to transport the user to one of the one or more desired shops [See Starns page 9 lines 52-67 and page 10 lines 1-3 disclosing “In particular embodiments, after determining or receiving information that autonomous vehicle 160 is experiencing a service related issue, such as a system malfunction, while autonomous vehicle 160 is providing a transportation service to one or more passengers, transportation management system 110 may direct, instruct, and/or navigate another autonomous vehicle 160 to a location at least proximate to the location of autonomous vehicle 160 that is experiencing the service related issue, so that the one or more passengers may utilize the other autonomous vehicle 160 to arrive at a destination associated with the one or more passengers (e.g., a drop-off location). For example, transportation management system 110 may direct, instruct, and/or navigate autonomous vehicle 160C to a location at least proximate to safe area and/or location 194, so that the one or more passengers may utilize autonomous vehicle 160C to arrive at a destination associated with the one or more passengers (e.g., a drop-off location, such as location 125D, 125E, 125F, etc.”)]. In the case of an autonomous vehicle experiencing a service related issue while transporting a passenger, another autonomous vehicle is sent to the location of the vehicle experiencing the service related issue, so that the passenger can board the newly sent vehicle in order to be transported to their designated location. 
As a result, Ferguson discloses a processor that provides a server information about the operation and interactions between a plurality of retail autonomous vehicle stores and the customers. Starns teaches an arbitrary vehicle being enabled to transport a user to another vehicle upon the user’s request.
Therefore, it would have been obvious before the filing date of the claimed invention to modify the method as disclosed in Ferguson to include an arbitrary vehicle being able to transport a user to another vehicle because it facilitates the transporting of a user to another vehicle upon the user’s request via an arbitrary vehicle, as taught by Starns. 
Neither Ferguson nor Starns teaches the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order.
However, Nix teaches the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired (location) to be visited next by the user (See Nix para [0019] “As an example, a user can request a transportation service from a first location (e.g., starting location) to a second location (e.g., ending location). A service provider can select an autonomous vehicle to service the user's request, and provide the autonomous vehicle with data indicative of the starting location. The autonomous vehicle can navigate to the starting location, where the autonomous vehicle can park to provide access to the user. The autonomous vehicle can permit the user to unlock a cabin door of the autonomous vehicle and enter the autonomous vehicle. The autonomous vehicle can navigate to the ending location, where the autonomous vehicle can park to allow the user to unlock a cabin door and exit the vehicle. After the user exits, the autonomous vehicle can determine that the vehicle service is complete, release the user's control, and drive away.”] And para [0021] “As another example, a first user can request a courier/delivery service for items/goods from a first location (e.g., starting location) to a second location (e.g., ending location). The vehicle service can be associated with the first user at the starting location, and associated with a second user (e.g., recipient of the items/goods) at the ending location. An autonomous vehicle that provides the vehicle service can provide the first user a limited control over the autonomous vehicle at the starting location (e.g., to load the items/goods), and provide the second user a limited control over the autonomous vehicle at the ending location (e.g., to unload the items/goods). When the autonomous vehicle arrives at the ending location, and the second user unloads the items/goods, the autonomous vehicle can determine that the vehicle service is complete and release both the first and second user's control, and drive away. In some implementations, the autonomous vehicle can release the first user's control at a first time, and release the second user's control at a second time. For example, the autonomous vehicle can release the first user's control after the first user loads the items/goods but before the autonomous vehicle leaves the starting location to navigate to the ending location. The autonomous vehicle can release the second user's control after the second user unloads the items/goods at the ending location.”),
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile shop system as disclosed in Ferguson to include the feature of transporting a user from one vehicle to a desired destination based on a visiting order as mentioned in Nix in order to facilitate transporting a higher number of users to their desired locations using the same vehicle as mentioned in para [0021] of Nix.

b.	Regarding claim 9, the combination of Ferguson, Zhou, Nix, and Starns teaches a non-transitory computer-readable recording medium recording a program for causing a computer to execute the control method according to claim 8 (See Ferguson para[0090] disclosing “In some embodiments, the platforms, systems, media, and methods described herein include a digital processing device, or use of the same. In further embodiments, the digital processing device includes one or more hardware central processing units (CPUs) or general purpose graphics processing units (GPGPUs) that carry out the device's functions. In still further embodiments, the digital processing device further comprises an operating system configured to perform executable instructions” and Ferguson further discloses para[0096] “Referring to FIG. 14, in a particular embodiment, a digital processing device 1401 is programmed or otherwise configured to managing autonomous vehicles. The device 1401 is programmed or otherwise configured to manage autonomous vehicles. In this embodiment, the digital processing device 1401 includes a central processing unit (CPU, also “processor” and “computer processor” herein) 1405, which is optionally a single core, a multi core processor, or a plurality of processors for parallel processing. The digital processing device 1401 also includes memory or memory location 1410 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 1415 (e.g., hard disk)”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664